

116 HR 8600 IH: COVID–19 Emergency Social Security Cost of Living Increase Act of 2020
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8600IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Smith of New Jersey (for himself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide an emergency cost-of-living increase for social security beneficiaries, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Emergency Social Security Cost of Living Increase Act of 2020. 2.Emergency cost-of-living increase(a)In generalEffective with the month of November 2020, the Commissioner of Social Security shall increase each of the amounts described in subclauses (I) through (III) of section 215(i)(2)(A)(ii) of the Social Security Act by not less than 3 percent.(b)Treatment of increaseFor purposes of applying subparagraphs (A) and (B) of section 215(i)(1) of the Social Security Act in calendar year 2020, the increase under subsection (a) shall be treated as a general benefit increase under title II of the Social Security Act.3.Computation of cost-of-living increases based on Consumer Price Index for Elderly Consumers(a)In generalSection 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) is amended by adding at the end the following new subparagraph:(H)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..(b)Application to pre-1979 law(1)In generalSection 215(i)(1) of the Social Security Act as in effect in December 1978, and as applied in certain cases under the provisions of such Act as in effect after December 1978, is amended by adding at the end the following new subparagraph:(D)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..(2)Conforming changeSection 215(i)(4) of the Social Security Act (42 U.S.C. 415(i)(4)) is amended—(A)by striking and by section 9001 and inserting , section 9001; and(B)by inserting and section 3 of the COVID–19 Emergency Social Security Cost of Living Increase Act of 2020, after 1986,.(c)Publication of Consumer Price Index for Elderly ConsumersThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish the index authorized by section 191 of the Older Americans Amendments Act of 1987 (29 U.S.C. 2 note) for each calendar month, beginning with the date of enactment of this Act, and such index shall be known as the Consumer Price Index for Elderly Consumers.(d)Effective dateThe amendments made by subsection (a) shall apply to determinations made with respect to cost-of-living computation quarters (as defined in section 215(i)(1)(B) of the Social Security Act (42 U.S.C. 415(i)(1)(B))) ending on or after September 30, 2021.